Exhibit 10.1

 

SECOND AMENDMENT TO FIFTH
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 6, 2015 (the “Second Amendment Closing Date”)
among USA COMPRESSION PARTNERS, LP, a Delaware limited partnership (“Holdings”),
USA COMPRESSION PARTNERS, LLC, a Delaware limited liability company (“USA
Compression Partners”), USAC LEASING, LLC, a Delaware limited liability company
(“USAC Leasing”), USAC OPCO 2, LLC, a Texas limited liability company (“USAC
OpCo 2”) and USAC LEASING 2, LLC, a Texas limited liability company (“USAC
Leasing 2” and together with USA Compression Partners, USAC Leasing and USAC
OpCo 2, jointly and severally, the “Borrower”); and JPMORGAN CHASE BANK, N.A., a
national banking association, for itself, as an LC Issuer and Lender, and as
agent for Lenders (in such capacity, the “Agent”) and the other Lenders
signatory hereto.

 

RECITALS:

 

WHEREAS, Holdings, each Borrower, Agent and Lenders are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of December 13, 2013 (as
amended from time to time, prior to the date hereof, including, without
limitation, pursuant to that certain Limited Consent, Amendment and
Subordination letter agreement among Holdings, the Borrower, the Agent and the
Lenders signatory thereto, the “Credit Agreement”);

 

WHEREAS, the parties desire to amend the Credit Agreement as further set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1:  Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.

 

SECTION 2:  Amendments to Credit Agreement.

 

(a)           Amendments to Article I of the Credit Agreement.  Effective as of
the Second Amendment Closing Date, the following defined terms in Article I of
the Credit Agreement are hereby amended and restated to read as follows:

 

““Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Commitment shall on the Second Amendment Closing Date be in the amount
of $1,100,000,000, which may be subsequently increased pursuant to the terms and
conditions set forth herein, by an amount up to $200,000,000 as a result of the
occurrence of a Commitment Adjustment Event.”

 

““Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds

 

--------------------------------------------------------------------------------


 

Effective Rate in effect on such day, plus one-half of one percent (0.5%), and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day), plus
one percent (1%) (without any rounding), provided, that, the Adjusted LIBOR Rate
for any day shall be based on the LIBO Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floors set forth therein.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 3.3
hereof, then the Alternate Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.”

 

““Banking Services Obligations” means any and all obligations of the Loan
Parties and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.”

 

““Facility Termination Date” means January 6, 2020 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.”

 

““Fee Letter” means, collectively, (a) that certain Fee Letter, dated as of
December 13, 2013, by and among Borrower and Agent and (b) that certain Fee
Letter, dated as of December 12, 2014, by and among the Loan Parties and Agent,
in each case, as the same may be further amended, restated or otherwise modified
from time to time.”

 

““LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the Agent in
its reasonable discretion (in each case, the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided, that, (x) if the LIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 3.3 in the event that the Agent shall conclude
that it shall not be

 

2

--------------------------------------------------------------------------------


 

possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided, further, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.”

 

““Loan Parties” means, collectively, Holdings, USAC OpCo 2, USA Leasing 2, the
Borrower, the Borrower’s Subsidiaries and any other Person who becomes a party
to this Agreement pursuant to a Joinder Agreement and their successors and
assigns, and the term “Loan Party” shall mean any one of them or all of them
individually, as the context may require.”

 

““Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).”

 

““Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.”

 

““Second Amendment Closing Date” means January 6, 2015.”

 

(b)           Amendments to the definition of “Eligible Accounts” set forth in
Article I of the Credit Agreement.  Effective as of the Second Amendment Closing
Date:

 

(i)            Clause (l) of the definition of “Eligible Accounts” set forth in
Article I of the Credit Agreement is hereby amended by adding the phrase “or the
District of Columbia,” immediately following the phrase “, any state of the
US,”.

 

(ii)           Clause (t)  of the definition of “Eligible Accounts” set forth in
Article I of the Credit Agreement is hereby amended and restated in its entirety
as follows:

 

“(t)          which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless the Borrower has filed such
report or is qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;”

 

(c)           Amendment to the definition of “Eligible Inventory” set forth in
Article I of the Credit Agreement.  Effective as of the Second Amendment Closing
Date, the definition of

 

3

--------------------------------------------------------------------------------


 

“Eligible Inventory” set forth in Article I of the Credit Agreement is hereby
amended by inserting the following phrase as clause (p) and re-labelling the
existing clause (p) as clause (q):

 

“(p)         which has been acquired from a Sanctioned Person; or”

 

(d)           Amendment to the definition of “Federal Funds Effective Rate” set
forth in Article I of the Credit Agreement.  Effective as of the Second
Amendment Closing Date, the definition of “Federal Funds Effective Rate” set
forth in Article I of the Credit Agreement is hereby amended by adding the
following phrase to the end thereof:

 

“provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.”

 

(e)           Amendment to the definition of “Interpolated Rate” set forth in
Article I of the Credit Agreement.  Effective as of the Second Amendment Closing
Date, the definition of “Interpolated Rate” set forth in Article I of the Credit
Agreement is hereby amended by deleting the phrase “upward to four decimal
places” and replacing it with the phrase “to the same number of decimal places
as the LIBO Screen Rate”.

 

(f)            Additions to Article I of the Credit Agreement.  Effective as of
the Second Amendment Closing Date, the following defined term is added to
Article I of the Credit Agreement in alphabetical order:

 

““Flood Laws” has the meaning assigned to such term in Section 10.17.”

 

(g)           Amendments to Section 2.1.1(a) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date:

 

(i)            Section 2.1.1(a)(i) of the Credit Agreement is hereby amended to
add the phrase “(and not jointly)” after the word “severally”.

 

(ii)           Section 2.1.1(a)(ii) of the Credit Agreement is hereby amended
and restated to read as follows:

 

“(ii)         Increase in Aggregate Commitment.  After the Closing Date, in the
event that a Lender desires to increase its Commitment, or a bank or other
entity that is not a Lender desires to become a Lender and provide an additional
Commitment hereunder, and so long as no Default or Unmatured Default shall have
occurred and be continuing and with the prior written consent of Agent, the
Borrower shall have the right from time to time prior to the Facility
Termination Date upon not less than thirty (30) days’ prior written notice to
Agent to increase the Aggregate Commitment by an aggregate amount of up to
$200,000,000 (subject to the terms and conditions set forth herein, “Commitment
Adjustment Event”); provided, that in no event shall the Aggregate

 

4

--------------------------------------------------------------------------------


 

Commitment be increased to an amount greater than $1,300,000,000; provided,
further, that:

 

(h)           Amendment to Section 2.1.2(a) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date, Section 2.1.2(a) of the Credit
Agreement is hereby amended by adding the following at the end thereof:

 

“Notwithstanding anything herein to the contrary, the LC Issuer shall have no
obligation hereunder to issue, and shall not issue, any Facility LC (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the LC Issuer
from issuing such Facility LC, or any applicable law relating to the LC Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuer shall prohibit, or
request that the LC Issuer refrain from, the issuance of letters of credit
generally or such Facility LC in particular or shall impose upon the LC Issuer
with respect to such Facility LC any restriction, reserve or capital requirement
(for which the LC Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the LC Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the LC
Issuer in good faith deems material to it, or (iii) if the issuance of such
Facility LC would violate one or more policies of the LC Issuer applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Closing Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.”

 

(i)            Amendment to Section 2.15(a) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date, Section 2.15(a) of the Credit Agreement
is hereby amended by deleting the reference to “(B)” and replacing it with a
reference to “(ii)”.

 

(j)            Amendment to Section 2.22(c) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date, Section 2.22(c) of the Credit Agreement
is hereby amended

 

5

--------------------------------------------------------------------------------


 

by deleting the phrase “paragraphs (i) and (ii)” and replacing it with the
phrase “paragraphs (a) and (b)”.

 

(k)           Amendment to Section 2.24(d)(iv)(2) of the Credit Agreement. 
Effective as of the Second Amendment Closing Date, Section 2.24(d)(iv)(2) of the
Credit Agreement is hereby amended by deleting each reference to “clause (i)”
and replacing it with a reference to “clause (1)”.

 

(l)            Amendment to Section 3.5 of the Credit Agreement.  Effective as
of the Second Amendment Closing Date, Section 3.5 of the Credit Agreement is
hereby amended by adding the following as clause (h) thereof:

 

“For purposes of determining U.S. withholding taxes imposed under FATCA, from
and after the Second Amendment Closing Date, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

(m)          Amendment to Section 4.3 of the Credit Agreement.  Effective as of
the Second Amendment Closing Date, Section 4.3 of the Credit Agreement is hereby
amended by adding the following as clause (d) thereof:

 

“(d)         Any Protective Advance is outstanding.”

 

(n)           Amendment to Section 6.1(e) of the Credit Agreement.  Effective as
of the Second Amendment Closing Date, Section 6.1(e) of the Credit Agreement is
hereby amended and restated to read as follows:

 

“(e)         as soon as available, an Appraised Value Report, which report shall
update the prior Appraised Value Report with data collected and verified no more
than thirty (30) days prior to September 30 of such year and having an effective
date of (i) for the calendar year 2014, August 31, 2014 and (ii) for each
subsequent calendar year, September 30 of such year.”

 

(o)           Amendment to Section 6.29.2 of the Credit Agreement.  Effective as
of the Second Amendment Closing Date, Section 6.29.2 of the Credit Agreement is
hereby amended and restated to read as follows:

 

6.29.2     Leverage Ratio.  Holdings and its Subsidiaries will not permit its
Leverage Ratio on a consolidated basis, determined as of the last day of each
Fiscal Quarter to be greater than the ratio set forth in the table below for the
corresponding Fiscal Quarter; provided that, if a Specified Acquisition occurs
during any Fiscal Quarter (other than the Fiscal Quarters ending March 31, 2015
or June 30, 2015), Holdings may increase its applicable Leverage Ratio threshold
set forth below by 0.5 for the six consecutive month period following the period
in which such Specified Acquisition occurs.

 

6

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Leverage Ratio

December 31, 2014

 

5.50 to 1.0

March 31, 2015

 

5.95 to 1.0

June 30, 2015

 

5.95 to 1.0

September 30, 2015

 

5.50 to 1.0

December 31, 2015

 

5.50 to 1.0

March 31, 2016

 

5.50 to 1.0

June 30, 2016

 

5.50 to 1.0

September 30, 2016
and each Fiscal Quarter thereafter

 

5.00 to 1.0

 

(p)           Amendment to Article VII of the Credit Agreement.  Effective as of
the Second Amendment Closing Date, clause (s) of Article VII of the Credit
Agreement is hereby amended by deleting the phrase “based on any such” and
replacing it with the phrase “that evidences its”.

 

(q)           Amendment to Section 8.3(b)(viii) of the Credit Agreement. 
Effective as of the Second Amendment Closing Date, Section 8.3(b)(viii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(viii)      amend Section 2.19 or any related definitions or provisions in a
manner that would alter the ratable apportionment of payments required thereby;”

 

(r)            Amendment to Section 9.6(a) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date, Section 9.6(a) of the Credit Agreement
is hereby amended by deleting the phrase “a service such as Intralinks” and
replacing it with the phrase “the Platform”.

 

(s)            Addition of Section 10.17.  Effective as of the Second Amendment
Closing Date, the following paragraph is hereby added to the Credit Agreement as
Section 10.17 immediately following Section 10.16:

 

“SECTION 10.17. Flood Laws.   Agent has adopted internal policies and procedures
that address requirements placed on federally regulated lenders regarding flood
insurance, including the National Flood Insurance Reform Act of 1994, the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
and related legislation (the “Flood Laws”).  Agent, as administrative agent or
collateral agent on a syndicated facility, will post on the Platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws. 

 

7

--------------------------------------------------------------------------------


 

However, Agent reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.”

 

(t)            Amendment to Section 12.3(a) of the Credit Agreement.  Effective
as of the Second Amendment Closing Date, Section 12.3(a) of the Credit Agreement
is hereby amended by adding the following after the phrase “in the form of
Exhibit G”:

 

“or, to the extent applicable, an agreement incorporating the form of Exhibit G
by reference pursuant to the Platform as to which the Administrative Agent and
the parties to such agreement are participants”

 

(u)           Amendment to Exhibit G. Effective as of the Second Amendment
Closing Date, Exhibit G attached to the Credit Agreement is hereby amended and
restated in the form attached hereto as Exhibit G.

 

(v)           Amendment to Schedule A. Effective as of the Second Amendment
Closing Date, Schedule A attached to the Credit Agreement is hereby amended and
restated in the form attached hereto as Schedule A.

 

SECTION 3:  Representations and Warranties.  To induce Agent and Lenders to
enter into this Amendment, each Loan Party represents and warrants that:

 

(a)           No Default.  After giving effect to this Amendment, no Default or
Unmatured Default shall have occurred and be continuing as of the date hereof;

 

(b)           Representations and Warranties.  Both immediately before and
immediately after giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties of Loan Parties
contained in the Loan Documents are true and correct in all material respects as
of the Second Amendment Closing Date to the same extent as though made on and as
of such date except to the extent such representations and warranties
specifically relate to an earlier date;

 

(c)           Authorization and Validity.  Each Loan Party has the power and
authority and legal right to execute and deliver this Amendment and to perform
its obligations hereunder.  The execution and delivery by each Loan Party of
this Amendment and the performance of its obligations hereunder have been duly
authorized by proper proceedings, and this Amendment constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with the terms hereof, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally; and

 

(d)           No Confict; Government Consent.  Neither the execution and
delivery by any Loan Party of this Amendment, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof will
violate (i) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on such Loan Party, (ii) any Loan Party’s articles or
certificate of incorporation, partnership agreement, certificate of

 

8

--------------------------------------------------------------------------------


 

partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
material indenture, instrument or agreement to which any Loan Party is a party
or is subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Loan Party pursuant to
the terms of any such indenture, instrument or agreement.  No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by a Loan Party, is required to be obtained by any Loan
Party in connection with the execution and delivery of this Amendment, the
performance of the obligations hereunder or the legality, validity, binding
effect or enforceability hereof.

 

SECTION 4:  Conditions Precedent.  The effectiveness of this Amendment is
subject to the following conditions precedent:

 

(a)           Documentation.  Agent shall have received each of the following,
each in form and substance satisfactory to Agent, in its sole discretion, and,
where applicable, each duly executed by each party thereto, other than Agent
(each of which shall be deemed to constitute a “Loan Document” pursuant to the
Credit Agreement):

 

(i)            this Amendment or counterparts hereof, as well as completed
Exhibits and Schedules hereto;

 

(ii)           a solvency certificate, certifying as to the solvency of each of
the Loan Parties both before and after the effectiveness of this Amendment and
the transactions contemplated hereby;

 

(iii)          an executed legal opinion of counsel to the Loan Parties,
addressed to the Agent, the LC Issuer and the Lenders in form and substance
customary and appropriate for transactions of this type;

 

(iv)          any Notes requested by a Lender payable to the order of each such
requesting Lender;

 

(v)           a customary incumbency certificate from each of Holdings, Managing
General Partner and each Borrower certifying as to (i) resolutions duly adopted
by the Managing General Partner, its members or any other equivalent body
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents to be executed on the Second Amendment Closing Date as so
amended or ratified, (ii) copies of its articles or certificate of limited
partnership, formation or incorporation, as applicable, together with all
amendments thereto, (iii) copies of its bylaws, limited liability company
agreement, or partnership agreement, as applicable, (iv) incumbency and specimen
signature of each officer executing any Loan Document, and (v) a certificate of
good standing (or equivalent certification from the appropriate governmental
officer in its jurisdiction of incorporation or organization;

 

(vi)          a customary perfection certificate from each Loan Party certifying
as to certain collateral matters; and

 

9

--------------------------------------------------------------------------------


 

(vii)         such other documents, instruments, and agreements as the Agent,
the LC Issuer, any Lender or their respective counsel may reasonably request in
connection with the transactions contemplated by this Amendment and the other
Loan Documents, each in form and substance reasonably satisfactory to the Agent.

 

(b)           Availability.  After giving effect to this Amendment and the
transactions contemplated hereby, the Availability shall be equal to or greater
than $50,000,000.

 

(c)           Payment of Fees.  The Loan Parties shall have paid all of the fees
and expenses owing to the Agent, the Arranger, the LC Issuer and the Lenders
pursuant to Section 9.6(a) of the Credit Agreement, to the extent invoiced to
the Borrower at least two (2) Business Days prior to the date hereof and
pursuant to each Fee Letter.

 

(d)           No Default.  No Default or Unmatured Default under the Credit
Agreement, as amended hereby, shall have occurred and be continuing.

 

(e)           Warranties and Representations.  Both immediately before and
immediately after giving effect to this Amendment and the transactions
contemplated hereby, the warranties and representations of Loan Parties
contained in the Loan Documents shall be true and correct in all material
respects as of the Second Amendment Closing Date (except for such
representations and warranties that have a materiality qualification, which
shall be true and correct in all respects), with the same effect as though made
on such date, except to the extent that such warranties and representations
expressly relate to an earlier date, and all of such representations and
warranties (except those relating to an earlier date) are hereby remade by Loan
Parties as of the Second Amendment Closing Date.

 

SECTION 5:  No Waiver.  Nothing contained in this Amendment shall be construed
as a waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement, the other Loan Documents, this Amendment, or of any other contract or
instrument between any Loan Party and Agent and any Lender, and the failure of
Agent or Lenders at any time or times hereafter to require strict performance by
any Loan Party of any provision thereof shall not waive, affect or diminish any
rights of Agent or Lenders to thereafter demand strict compliance therewith. 
Agent and Lenders hereby reserve all rights granted under the Credit Agreement,
the other Loan Documents, this Amendment and any other contract or instrument
between any Loan Party and Agent or any Lender.

 

SECTION 6:  Ratification; Reference to and Effect on Loan Documents.

 

(a)           Ratification.  Except as specifically amended above, the Credit
Agreement and the other Loan Documents shall remain in full force and effect. 
Notwithstanding anything contained herein, the terms of this Amendment are not
intended to and do not effect a novation of the Credit Agreement or any other
Loan Document.  Each of the Loan Parties hereby ratifies and reaffirms each of
the terms and conditions of the Loan Documents to which it is a party and all of
its obligations thereunder.  Each Loan Party confirms that all of its
obligations under the Loan Documents (as amended by this Amendment) are in full
force and effect and are performable in accordance with their respective terms
without setoff, defense, counter-claim or claims in recoupment.  Each Loan Party
further confirms that the term “Obligations”, as used in

 

10

--------------------------------------------------------------------------------


 

the Credit Agreement, shall include all Obligations of the Loan Parties under
the Credit Agreement (as increased or otherwise amended by this Amendment), any
promissory notes issued under the Credit Agreement and each other Loan
Document.  Each of the Loan Parties hereby agrees that all liens and security
interests securing payment of the Obligations under the Credit Agreement and
each of the other Loan Documents are hereby collectively renewed, ratified and
brought forward as security for the payment and performance of the Obligations.

 

(b)           References.  Upon the effectiveness of this Amendment, each of the
Loan Documents, including the Credit Agreement, and any and all other
agreements, documents or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement,
as amended hereby, are hereby amended so that any reference in such Loan
Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby.

 

SECTION 7:  Miscellaneous.

 

(a)           Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of Loan Parties, Agent, Lenders and their respective
successors and assigns.

 

(b)           ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL OTHER UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER
HEREOF.

 

(c)           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

(d)           Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

(e)           Counterparts.  This Amendment may be executed in any number of
separate original counterparts (or telecopied counterparts with original
execution copy to follow) and by the different parties on separate counterparts,
each of which shall be deemed to be an original, but all of such counterparts
shall together constitute one agreement.  Delivery of an executed counterpart of
a signature page to this Amendment by telecopy or electronic transmission (e.g.
“pdf” or “tif”) shall have the same effect as delivery of a manually executed
counterpart of this Amendment.

 

(f)            Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 16.1 (Choice of Law), Section 16.2 (Consent to
Jurisdiction), and Section 16.3 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

11

--------------------------------------------------------------------------------


 

(g)           RELEASE.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” (AS SUCH TERM IS DEFINED IN THE CREDIT
AGREEMENT, AS AMENDED HEREBY) OR ANY KNOWN DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS.  EACH
LOAN PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND EACH LENDER, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENT, SUCCESSORS AND ASSIGNS, FROM ALL CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER KNOWN AS
OF THE DATE HEREOF TO THE EXTENT RELATING TO THE “OBLIGATIONS” (AS SUCH TERM IS
DEFINED IN THE CREDIT AGREEMENT, AS AMENDED HEREBY), THE CREDIT AGREEMENT, THIS
AMENDMENT OR ANY TRANSACTIONS CONTEMPLATED THEREBY WHETHER FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH LOAN PARTY MAY NOW HAVE AGAINST
AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENT,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOANS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT, THIS AMENDMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT, THE CREDIT AGREEMENT OR OTHER LOAN
DOCUMENTS.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective upon satisfaction of the conditions set forth herein.

 

 

GUARANTOR:

 

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

By:

/s/ Joseph C. Tusa, Jr.

 

Name:

Joseph C. Tusa, Jr.

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

 

BORROWER:

 

 

 

USA COMPRESSION PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Tusa, Jr.

 

Name:

Joseph C. Tusa, Jr.

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

 

USAC LEASING, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Tusa, Jr.

 

Name:

Joseph C. Tusa, Jr.

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

 

USAC OPCO 2, LLC,

 

a Texas limited liability company

 

 

 

By:

/s/ Joseph C. Tusa, Jr.

 

Name:

Joseph C. Tusa, Jr.

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

USAC LEASING 2, LLC,

 

a Texas limited liability company

 

 

 

By:

/s/ Joseph C. Tusa, Jr.

 

Name:

Joseph C. Tusa, Jr.

 

Title:

Vice President, Chief Financial Officer and

 

 

Treasurer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

By:

/s/ J. Devin Mock

 

Name:

J. Devin Mock

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender, LC Issuer and Swingline Lender

 

 

 

By:

/s/ J. Devin Mock

 

Name:

J. Devin Mock

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as Lender

 

 

 

By:

/s/ T. Alan Smith

 

Name:

T. Alan Smith

 

Title:

Managing Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

REGIONS BANK,

 

as Lender,

 

 

 

By:

/s/ Dennis M. Hansen

 

Name:

Dennis M. Hansen

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Lender,

 

 

 

By:

/s/ Kristan Spivey

 

Name:

Kristan Spivey

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Lender,

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

By:

/s/ Craig Pearson

 

Name:

Craig Pearson

 

Title:

Associate Director, Banking Products
Services, US

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as Lender,

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as Lender,

 

 

 

By:

/s/ Christopher S. Calice

 

Name:

Christopher S. Calice

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender,

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender,

 

 

 

By:

/s/ Christopher M. Waterstreet

 

Name:

Christopher M. Waterstreet

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender,

 

 

 

By:

/s/ Robert Ehudin

 

Name:

Robert Ehudin

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender,

 

 

 

By:

/s/ Jeffrey Marchetti

 

Name:

Jeffrey Marchetti

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as Lender,

 

 

 

By:

/s/ Bradley Kohn

 

Name:

Bradley Kohn

 

Title:

AVP

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as Lender,

 

 

 

By:

/s/ James Tregillies

 

Name:

James Tregillies

 

Title:

Vice President

 

 

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE BUSINESS CREDIT CORP.,

 

as Lender,

 

 

 

By:

/s/ Ron Walker

 

Name:

Ron Walker

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC,

 

as Lender,

 

 

 

By:

/s/ Michael A. Robinson

 

Name:

Michael A. Robinson

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as Lender,

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between *[Insert
name of Assignor]* (the “Assignor”) and *[Insert name of Assignee]* (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Fifth Amended and Restated Credit Agreement,
identified below (as amended, supplemented or otherwise modified from time to
time, including, without limitation, pursuant to the Second Amendment thereto,
dated as of January 6, 2015, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                                                         *[and
is an Affiliate/Approved Fund of identify Lender](1)*

 

 

 

 

3.

Borrower(s):

                                                                  

 

 

 

 

 

4.

Agent:

JPMorgan Chase Bank, N.A., as the agent under the Credit Agreement.

 

 

 

 

5.

Credit Agreement:

The Fifth Amended and Restated Credit Agreement, dated as of December 13, 2013,
among USAC Compression Partners, LP, a Delaware limited partnership
(“Holdings”), USA Compression Partners, LLC, a Delaware limited liability
company (“USA Compression Partners”), USAC Leasing, LLC, a Delaware limited
liability company (“USAC Leasing”), USAC OpCo2, LLC, a Texas limited liability
company (“USAC OpCo 2”), USAC Leasing 2, LLC, a Texas limited liability company
(“USAC Leasing 2” and together with USA Compression Partners, USAC Leasing and
USAC OpCo 2, collectively, the “Borrower”), the other Loan Parties, the Lenders
party thereto, Agent, and the other agents party thereto, as the same may be
amended, supplemented or otherwise modified from time to time (including,
without limitation, pursuant to the Second Amendment thereto, dated as of
January 6, 2015)

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6..

Assigned Interest:

 

 

 

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/ Credit
Exposure for all
Lenders

 

Amount of
Commitment/ Credit
Exposure Assigned

 

Percentage Assigned of
Commitment/ Credit
Exposure

 

[Commitment]

 

$

 

 

$

 

 

         

%

 

7.

Trade Date:

 

 

 

Effective Date:                     , 20   [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

JPMorgan Chase Bank, N.A.,

as Agent and LC Issuer

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF OTHER RELEVANT PARTY]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) it has received a copy of  the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (vi) attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest,

 

--------------------------------------------------------------------------------


 

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.

 

****

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

150,000,000

 

WELLS FARGO BANK, N.A.

 

$

125,000,000

 

REGIONS BANK

 

$

110,000,000

 

ROYAL BANK OF CANADA

 

$

110,000,000

 

UBS AG, STAMFORD BRANCH

 

$

90,000,000

 

THE BANK OF NOVA SCOTIA

 

$

75,000,000

 

MUFG UNION BANK, N.A.

 

$

75,000,000

 

BARCLAYS BANK PLC

 

$

65,000,000

 

SUNTRUST BANK

 

$

65,000,000

 

GOLDMAN SACHS BANK USA

 

$

50,000,000

 

PNC BANK, NATIONAL ASSOCIATION

 

$

50,000,000

 

COMERICA BANK

 

$

35,000,000

 

SIEMENS FINANCIAL SERVICES, INC

 

$

35,000,000

 

CAPITAL ONE BUSINESS CREDIT CORP.

 

$

25,000,000

 

CIT FINANCE LLC

 

$

20,000,000

 

RAYMOND JAMES BANK, N.A.

 

$

20,000,000

 

TOTAL

 

$

1,100,000,000

 

 

--------------------------------------------------------------------------------